 

Exhibit 10.14

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality.  Such omitted portions, which are marked with brackets [] and
an asterisk*, have been separately filed with the Commission.

NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES INTO
WHICH SUCH SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

UNILIFE CORPORATION

6% SENIOR SECURED CONVERTIBLE NOTE DUE 2023

 

Issuance Date: February 22, 2016

Principal: U.S. $30,000,000

FOR VALUE RECEIVED, Unilife Corporation, a Delaware corporation (“Holdings”),
and Unilife Medical Solutions, Inc., a Delaware corporation (“Solutions”, and
together with Holdings and any other entity that may become a party hereto as
provided herein, each a “Company” and, collectively the “Company”), hereby
promises to pay to Amgen Inc. or its registered assigns (“Amgen” or “Holder”)
the amount set out above opposite the caption “Principal” (as such amount may be
increased or reduced from time to time pursuant to the terms hereof, whether
through the payment of PIK Interest (as defined below) or through redemption,
conversion or otherwise, the “Principal”) when due, whether upon the Maturity
Date (as defined below), acceleration, redemption or otherwise (in each case, in
accordance with the terms hereof) and to pay Interest (as defined below) on the
outstanding Principal at the rates, in the manner and at the times set forth
herein. This Senior Secured Convertible Note Due 2023 (including all Senior
Secured Convertible Notes Due 2023 issued in exchange, transfer or replacement
hereof, this “Note”) is one of several Senior Secured Convertible Notes Due 2023
that may be issued pursuant to that certain Securities Purchase Agreement, dated
February 22, 2016 (collectively, the “Notes” and such other Senior Secured
Convertible Notes Due 2023, the “Other Notes”). Certain capitalized terms used
herein are defined in Section 22. Capitalized terms used herein but not defined
shall have the meaning given to such terms in the Securities Purchase Agreement.
For the avoidance of doubt, unless otherwise expressly set forth herein, the
Companies shall be jointly and severally responsible for the obligations of the
“Company” or “Companies” set forth herein.

(1) PAYMENTS and PREPAYMENTS. Except as otherwise expressly set forth herein,
the Note will be repaid through reductions in principal and/or interest in
amounts equal to (i) []* discounted pricing on purchases by Amgen or its
Affiliates of the Company’s products purchased pursuant to one or more of the
License Agreements, the Development and Supply Agreement (as defined in the
License Agreements), or otherwise, (ii) credits taken by Amgen or its Affiliates
against development and customization fees for devices, if applicable, pursuant
to one or more of the License Agreements, the Development and Supply Agreement,
or otherwise and (iii) credits against per-unit royalties otherwise payable to
the Company pursuant to one or more of the License Agreements, the Development
and Supply Agreement, or otherwise for the manufacture and sale of the Company’s
products. To the extent that more than one Note is outstanding, repayment shall
be applied to the Notes in the order of their issuance. Within 10 days after the
Company has closed its financial books and records with respect to a month, the
Company shall provide the Holder with a monthly statement with respect to such
month indicating the calculation of any reduction in Principal or Interest
pursuant to the preceding sentence and the Principal and Interest outstanding as
of the close of such month after giving effect to any such

 

--------------------------------------------------------------------------------

 

reduction. On the Maturity Date and upon the surrender of this Note, the Company
shall pay to the Holder in cash, an amount equal to any remaining outstanding
Principal (if any) and accrued and unpaid Interest thereon. The “Maturity Date”
shall be February 22, 2023.

The Company may prepay any portion of the outstanding Principal or any accrued
and unpaid Interest on the terms and conditions set forth below. To prepay
Holder any amount of outstanding Principal or accrued and unpaid Interest (a
“Prepayment Amount”) on a given date (a “Prepayment Date”), the Company shall
transmit by facsimile (or otherwise deliver) to Holder, for receipt on or prior
to 5:00 p.m., Eastern Time, on the twentieth (20th) Business Day prior to the
proposed Prepayment Date, a notice of prepayment (a “Prepayment Notice”)
specifying the proposed Prepayment Amount and proposed Prepayment Date. If,
within the fifteen (15) Business Days following receipt of a Prepayment Notice,
Holder delivers to the Company a Conversion Notice, then the Prepayment Amount
on the applicable Prepayment Date shall be reduced by the Conversion Amount in
such Conversion Notice (and, for the avoidance of doubt, if the Conversion
Amount is greater than or equal to the Prepayment Amount, then no prepayment
shall occur on the proposed Prepayment Date).

Following any such prepayment, Holder shall surrender this Note to a common
carrier for delivery to the Company as soon as practicable on or following such
date (or an indemnification undertaking with respect to this Note in the case of
its loss, theft or destruction). If this Note is physically surrendered pursuant
to the foregoing sentence and the outstanding Principal and accrued and unpaid
Interest of this Note is greater than the Prepayment Amount, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Note and at its own expense, issue and deliver to the
Holder a new Note (in accordance with Section 12(d)). Notwithstanding the
foregoing, the Holder and the Company may agree to maintain records showing the
portion of Principal and Interest prepaid and the applicable Prepayment Dates or
use such other method, reasonably satisfactory to the Holder and the Company, so
as not to require physical surrender of this Note upon prepayment. In the event
of a dispute in connection with a prepayment of this Note, the Company shall
prepay to the Holder the portion of the proposed Prepayment Amount not in
dispute and resolve such dispute in accordance with Section 17.

(2) INTEREST.

(a) Interest on this Note (“Interest”) shall commence accruing at the Interest
Rate on the Issuance Date and shall be computed on the basis of a 360-day year
and twelve 30-day months and the actual number of days elapsed and shall be
payable in arrears for each Calendar Quarter on the first day of the succeeding
Calendar Quarter during the period beginning on the Issuance Date and ending on,
and including, the Maturity Date (each, an “Interest Date”) with the first
Interest Date being April 1, 2016. Interest shall be payable on each Interest
Date, to the record holder of this Note on the applicable Interest Date, through
the addition of the amount of such Interest to the then outstanding Principal
(“PIK Interest”). Interest that is paid in the form of PIK Interest shall be
considered paid or duly provided for, for all purposes under this Note, and
shall not be considered overdue.

(b) Accrued and unpaid Interest due on any portion of the Principal that is
converted pursuant to Section 3 shall accrue through the Conversion Date and
shall be paid on the next Interest Date, unless the entire outstanding Principal
amount is being converted, in which case, the accrued and unpaid Interest shall
be paid on the corresponding Share Delivery Date.

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of Holdings’
common stock, par value $0.01 per share (the “Common Stock”), on the terms and
conditions set forth in this Section 3.

(a) Conversion Right. At any time or times on or after the Issuance Date, the
Holder shall be entitled to convert any portion of the outstanding and unpaid
Conversion Amount (as defined below)

 

--------------------------------------------------------------------------------

 

into fully paid and non-assessable shares of Common Stock in accordance with
Section 3(c), at the Conversion Rate (as defined below). Holdings shall not
issue any fraction of a share of Common Stock upon any conversion. If the
issuance would result in the issuance of a fraction of a share of Common Stock,
Holdings shall round such fraction of a share of Common Stock up to the nearest
whole share. Holdings shall pay any and all transfer, stamp and similar taxes
that may be payable with respect to the issuance and delivery of Common Stock
upon conversion of any Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Rate (as defined
below).

 

(i)

“Conversion Amount” means the portion of the Principal to be converted, redeemed
or otherwise with respect to which this determination is being made (which shall
include PIK Interest, if applicable under Section 2(b)).

 

(ii)

“Conversion Rate” means as of any Conversion Date (as defined below) or other
date of determination during the period beginning on the Issuance Date and
ending on and including the Maturity Date, 90% of the Twenty Day VWAP of the
Common Stock on the Trading Day immediately prior to the applicable Conversion
Date (the “Discounted Sale Price”); provided, however, that if the Discounted
Sale Price is an amount less than the greater of (x) $1.25 per share,(y) the
Closing Sale Price on the Trading Day immediately preceding the Issuance Date,
and (z) the book value (as calculated in accordance with the rules of the
principal securities exchange or trading market of the Common Stock) on the
Trading Day immediately preceding the Issuance Date, then the

Conversion Rate shall be equal to the amount that is the greater of (x),(y) and
(z) (the floor price set forth in the foregoing proviso, “Conversion Rate Floor
Price”).

 

(iii)

Notwithstanding any other provision, at no time may the Company issue shares of
Common Stock to Noteholder which, when aggregated with all other shares of
Common Stock then deemed Beneficially Owned by Noteholder, would result in
Noteholder becoming the Beneficial Owner of more than 19.99% of all Common Stock
outstanding immediately after giving effect to such issuance.

(c) Mechanics of Conversion.

 

(i)

Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 5:00 p.m., Eastern
Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to Holdings and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to Holdings as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first (1st) Business Day following the
date of receipt of a Conversion Notice, Holdings shall transmit by facsimile or
email a confirmation of receipt of such Conversion Notice to the Holder and the
Transfer Agent. On or before the third (3rd) Business Day following the date of
receipt of a

 

--------------------------------------------------------------------------------

 

 

Conversion Notice (the “Share Delivery Date”), Holdings shall deliver the shares
of Common Stock to which the Holder shall be entitled by Deposit/Withdrawal at
Custodian (“DWAC”) or other available means of electronic delivery through the
Depository Trust Company. If this Note is physically surrendered for conversion
as required by Section 3(c)(iii) and the outstanding Principal of this Note is
greater than the portion of the Conversion Amount constituting principal, then
Holdings at its own expense shall as soon as practicable and in any event either
(i) mail to the holder within three (3) Business Days after receipt of this Note
a new Note (in accordance with Section 12(d)) representing the outstanding
Principal not converted, or (ii) deliver to the Holder within five (5) Business
Days after receipt of this Note a new Note (in accordance with Section 12(d))
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock on the Conversion Date to the extent permitted by
applicable law.

 

(ii)

Holdings’ Failure to Timely Convert. If Holdings shall fail to deliver via DWAC
or issue a certificate to the Holder for the number of shares of Common Stock to
which the Holder is entitled upon conversion of any Conversion Amount on or
prior to the date which is three (3) Business Days after the Conversion Date (a
“Conversion Failure”), then (A) the Company shall pay damages in cash to the
Holder for each date of such Conversion Failure in an amount equal to 1.5% of
the product of (I) the sum of the number of shares of Common Stock not issued to
the Holder on or prior to the Share Delivery Date and to which the Holder is
entitled, and (II) the Closing Sale Price of the Common Stock on the Share
Delivery Date and (B) the Holder, upon written notice to Holdings, may void its
Conversion Notice with respect to, and retain or have returned, as the case may
be, any portion of this Note that has not been converted pursuant to such
Conversion Notice; provided that the voiding of a Conversion Notice shall not
affect the Company’s obligations to make any payments which have accrued prior
to the date of such notice pursuant to this Section 3(c)(ii) or otherwise. At
the Holder’s option in lieu of the foregoing, if within three (3) Business Days
after Holdings’ receipt of the facsimile copy of a Conversion Notice Holdings
shall fail to issue and deliver a certificate or shares via the DWAC system to
the Holder for the number of shares of Common Stock to which the Holder is
entitled upon such holder’s conversion of any Conversion Amount, and if on or
after such Trading Day the Holder purchases (in an open market transaction or
otherwise) Common Stock to deliver in satisfaction of a sale by the Holder of
Common Stock issuable upon such conversion that the Holder anticipated receiving
from Holdings (a “Common Stock Buy- In”), then Holdings shall, within three (3)
Business Days after the Holder’s request (which shall include written evidence
of a Common Stock Buy-In) and in the Holder’s discretion, either (i) pay cash to
the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Common Stock Buy- In Price”), at which point Holdings’ obligation to deliver
such certificate (and to issue such Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Common Stock and pay cash to the Holder in an
amount equal

 

--------------------------------------------------------------------------------

 

 

to the excess (if any) of the Common Stock Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Conversion Rate on the
Conversion Date.

 

(iii)

Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to Holdings
unless (A) the full Principal represented by this Note is being converted,
together with all accrued and unpaid Interest thereon, or (B) the Holder has
provided Holdings with prior written notice (which notice may be included in a
Conversion Notice) requesting reissuance of this Note upon physical surrender of
this Note. The Holder and Holdings shall maintain records showing the portion of
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and Holdings, so as not
to require physical surrender of this Note upon conversion.

 

(iv)

Disputes. In the event of a dispute as to the number of shares of Common Stock
issuable to the Holder in connection with a conversion of this Note, Holdings
shall issue to the Holder the number of shares of Common Stock not in dispute
and resolve such dispute in accordance with Section 17.

 

(v)

Sale or Transfer into Australia. The purpose of the issue and sale of this Note
is not to facilitate the subsequent sale or transfer of this Note or shares of
Common Stock issuable to the Holder on conversion of this Note (or grant, issue
or transfer any interest in or option over such shares of Common Stock
(including CDIs over such shares of Common Stock) into Australia within 12
months following the date of issue of this Note or shares of Common Stock
issuable on conversion of this Note (as applicable) by the Company.

(d) Hart-Scott-Rodino. Notwithstanding anything to the contrary contained in
this Note, in the event that any conversion of this Note is subject to the
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”), the conversion by the Holder of this Note and the
issuance by the Company of shares of Common Stock required by such conversion
shall be subject to the expiration or earlier termination of the waiting period
under the HSR Act.

(4) EVENTS OF DEFAULT; RIGHTS UPON EVENT OF DEFAULT.

(a) Events of Default. Each of the following events (so long as it is
continuing) shall constitute an “Event of Default”:

 

(i)

Holdings’ (A) failure to cure a Conversion Failure with respect to any of the
Notes by delivery of the required number of shares of Common Stock within ten
(10) Business Days after the applicable Conversion Date or (B) written notice to
the Holder, or by way of public announcement by Holdings, at any time, of its
intention not to comply with a request for conversion of any Notes into shares
of Common Stock that is tendered for conversion in compliance with the
provisions of the Notes and applicable securities laws;

 

(ii)

the Company’s failure to pay to the Holder any amount of Principal, premium (if
any), Interest, or other amounts when and as due under this Note (including,

 

--------------------------------------------------------------------------------

 

 

without limitation, the Company’s failure to pay any redemption payments
hereunder), any other Transaction Document or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby to which such Holder is a party, provided, that
such failure shall constitute an Event of Default only if such failure continues
for a period of at least five (5) Business Days after the Company’s receipt of
written notice from the Holder of the failure to pay;

 

(iii)

any acceleration prior to maturity of (A) any Indebtedness of the Company
arising under the OrbiMed Credit Agreement or (B) any Indebtedness of the
Company, other than the Notes or arising under the OrbiMed Credit Agreement, in
an aggregate principal amount in excess of $1,000,000;

 

(iv)

the Company, pursuant to or within the meaning of Title 11, U.S.Code, or any
similar Federal, foreign or state law for the relief of debtors (collectively,
“Bankruptcy Law”), (A) commences a voluntary case, (B) consents to the entry of
an order for relief against it in an involuntary case, (C) consents to the
appointment of a receiver, trustee, assignee, liquidator or similar official (a
“Custodian”), (D) makes a general assignment for the benefit of its creditors,
or (E) admits in writing, after the date on which this Note is originally issued
to the initial Holder, that it is generally unable to pay its debts as they
become due;

 

(v)

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that (A) is for relief against the Company in an involuntary case, (B)
appoints a Custodian of the Company or (C) orders the liquidation of the
Company;

 

(vi)

a final judgment or judgments for the payment of money aggregating in excess of
$1,000,000 are rendered against the Company and which judgments are not, within
sixty (60) days after the entry thereof, bonded, discharged or stayed pending
appeal, or are not discharged within sixty (60) days after the expiration of
such stay; provided, however, that any judgment which is covered by insurance or
an indemnity from a creditworthy party shall not be included in calculating the
$1,000,000 amount set forth above so long as the Company provides the Holder
with a written statement from such insurer or indemnity provider (which written
statement shall be reasonably satisfactory to the Holder) to the effect that
such judgment is covered by insurance or an indemnity;

 

(vii)

any representation or warranty made by the Company in any Transaction Document
or any License Agreement shall prove to be materially false or misleading as of
the date made or deemed made;

 

(viii)

the Company shall materially breach any covenant or other term or condition of
any Transaction Document or License Agreement and such material breach continues
for a period of at least ten (10) consecutive Business Days (or, if the
applicable cure period within such Transaction Document or License Agreement, as
applicable, is longer, within such cure period) after written notice thereof is
received by the Company from Amgen;

 

--------------------------------------------------------------------------------

 

 

(ix)

any material provision of any Transaction Document or License Agreement ceases
to be of full force and effect other than by its terms, or the Company contests
in writing (or supports any other person in contesting) the validity or
enforceability of any provision of any Transaction Document or License Agreement
or the validity or priority of a Lien as required by the Collateral Documents on
a material portion of the Collateral;

 

(x)

the execution or effectiveness of (i) any waiver or termination of, or amendment
to, any amendment contemplated in Section 2 of either of the OrbiMed Amendments
(as such term is defined in the Securities Purchase Agreement), or (ii) any
other agreement, amendment or waiver that alters or affects or may alter or
affect any amendment contemplated in Section 2 of either of the OrbiMed
Amendments (as such term is defined in the Securities Purchase Agreement), in
each case, without Holder’s prior written consent;

 

(xi)

(A) any Collateral Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected lien (other than by the
action or failure to take action by the Holder), with the priority required by
the Collateral Documents, on, and security interest in, any material portion of
the Collateral purported to be covered thereby, subject to Permitted Liens or
(B) any Lien created or purported to be created by the Collateral Documents
shall cease to have the same Lien priority established or purported to be
established by the Intercreditor Agreement (other than by the action or failure
to take action by the Holder); or

 

(xii)

the incurrence of any lien on the Collateral that is not a Permitted Lien if
such Lien is not discharged within five (5) consecutive Business Days.

(b) Right of Holder upon Default. Upon the occurrence of an Event of Default
with respect to this Note, the Company shall, within one (1) Business Day of the
date on which the Company becomes aware of or reasonably should have become
aware of such Event of Default, deliver written notice thereof via facsimile and
overnight courier (an “Event of Default Notice”) to the Holder. Upon the
occurrence of any Event of Default (other than an Event of Default described in
Sections 4(a)(iv) and 4(a)(v)) and at any time thereafter during the continuance
of such Event of Default, the Holder may, by written notice to the Company (an
“Event of Default Redemption Notice”), declare all outstanding Obligations
payable by the Company hereunder to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the other Transaction
Documents to the contrary notwithstanding. Upon the occurrence of any Event of
Default described in Sections 4(a)(iv) and 4(a)(v) immediately and without
notice, all outstanding Obligations payable by the Company hereunder shall
automatically become immediately due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained herein or in the other Transaction Documents to the
contrary notwithstanding. In addition to the foregoing remedies, upon the
occurrence and during the continuance of any Event of Default, the Holder may
exercise any other right, power or remedy granted to it by the Transaction
Documents or otherwise permitted to it by law, either by suit in equity or by
action at law, or both. If the Holder has submitted an Event of Default
Redemption Notice in accordance with this Section 4(b), then the Company shall
deliver the Event of Default Redemption Price to the Holder within five (5)
Business Days after the delivery of the Event of Default Redemption Notice.

 

--------------------------------------------------------------------------------

 

(5) REDEMPTION UPON CHANGE OF CONTROL. No later than ten (10) days prior to the
consummation of a Change of Control (or such shorter period prior to the
occurrence of a Change of Control that the Company may have knowledge of the
occurrence thereof), the Company shall deliver written notice thereof via
facsimile and overnight courier to the Holder (a “Change of Control Notice”). On
the date of the consummation of the Change of Control (or, if the Company does
not have knowledge of the occurrence of a Change of Control at least ten (10)
days prior to the occurrence thereof, then within five (5) days after the
Company obtains knowledge of the occurrence thereof), the Company shall redeem
any outstanding portion of this Note in cash at a price equal to 101% of the
aggregate Principal amount thereof, plus accrued and unpaid Interest, if any, to
but excluding the Redemption Date (the “Change of Control Redemption Price”).
Notwithstanding anything to the contrary in this Section 5, until the Change of
Control Redemption Price has been tendered for payment in full, the Conversion
Amount and any Interest submitted for redemption under this Section 5 may be
converted, in whole or in part, by the Holder into Common Stock pursuant to
Section 3 and the Change of Control Redemption Price shall no longer be due or
payable with respect to any Conversion Amount and Interest so converted into
shares of Common Stock.

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS. If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately before the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Pro Rata Distributions. If Holdings, at any time while this Note is
outstanding, distributes to all holders of Common Stock (i) evidences of its
Indebtedness, (ii) any security (other than a distribution of Common Stock
covered by the preceding paragraph), (iii) rights or warrants to subscribe for
or purchase any security, or (iv) any other asset (in each case “Distributed
Property”), then, unless taken into account pursuant to Section 7(b) below, upon
any conversion of this Note that occurs after such record date, the Holder shall
be entitled to receive, in addition to the shares of Common Stock otherwise
issuable upon such conversion, the Distributed Property that the Holder would
have been entitled to receive in respect of such number of shares of Common
Stock immediately prior to such record date.

(b) Adjustment of Conversion Rate Floor Price upon Subdivision or Combination of
Common Stock. If Holdings at any time on or after the Issuance Date subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Rate Floor Price in effect immediately prior to such
subdivision will be proportionately decreased. If Holdings at any time on or
after the Issuance Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Rate Floor Price in effect immediately
prior to such combination will be proportionately increased.

 

--------------------------------------------------------------------------------

 

(8) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.

(9) REDEMPTIONS. In the event of a redemption of less than all of the Principal
of this Note under Section 4(b), the Company shall promptly cause to be issued
and delivered to the Holder (after such original Note has been delivered to the
Company) a new Note representing the outstanding Principal that has not been
redeemed. In the event that the Company does not pay the required redemption
amount to the Holder within the time period required under Section 4(b), at any
time thereafter and until the Company pays such amount in full, the Holder shall
have the option, in lieu of redemption, to require the Company to promptly
return to the Holder all or any portion of this Note representing the amount of
Principal that was submitted for redemption and for which the redemption amount
has not been paid. Upon the Company’s receipt of such notice, (x) the redemption
notice shall be null and void with respect to such amount and (y) the Company
shall immediately return this Note, or issue a new Note to the Holder
representing such amount.

(10) RIGHTS. Except as otherwise provided for herein, the Holder shall have no
rights as a stockholder of the Company as a result of being a holder of this
Note, except as required by law, including, but not limited to, the General
Corporation Law of the State of Delaware, and as expressly provided in this
Note.

(11) COVENANTS.

(a) Rank. All payments due under this Note shall rank pari passu with all Other
Notes.

(12) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred in compliance with the
Securities Purchase Agreement, the Holder shall surrender this Note to the
Company, whereupon the Company will forthwith issue and deliver upon the order
of the Holder a new Note, registered as the Holder may request, representing the
outstanding Principal being transferred by the Holder and, if less than the
entire outstanding Principal is being transferred, a new Note to the Holder
representing the outstanding Principal not being transferred. The Holder and any
assignee, by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of Section 3(c)(iii), following conversion or redemption of any
portion of this Note, the outstanding Principal represented by this Note may be
less than the Principal stated on the face of this Note. The Holder is not
acquiring this Note for the purpose of selling or transferring this Note or the
shares of Common Stock issuable on conversion of this Note (or granting, issuing
or transferring any interest in or option over this Note or such shares of
Common Stock (including CDIs over such shares of Common Stock)) into Australia,
and the Holder will not sell this Note or any shares of Common Stock issuable on
conversion of this Note into Australia, within 12 months following the date of
issue of this Note or shares of common stock issuable on conversion of this Note
(as applicable) by the Company unless such resale offer is exempt from the
requirement to issue a disclosure document under section 708 or 708A of the
Corporations Act 2001 (Cth).

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company, in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

--------------------------------------------------------------------------------

 

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes representing in the aggregate the outstanding Principal
of this Note, and each such new Note will represent such portion of such
outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding, (iii) shall have an issuance date, as
indicated on the face of such new Note which is the same as the Issuance Date of
this Note, (iv) shall have the same rights and conditions as this Note, and (v)
shall represent accrued and unpaid Interest of this Note from the Issuance Date.

(13) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF.

(a) The remedies provided in this Note shall be cumulative and in addition to
all other remedies available under this Note and any of the other Transaction
Documents, at law or in equity (including a decree of specific performance
and/or other injunctive relief), and nothing herein shall limit the Holder’s
right to pursue monetary damages for any failure by the Company to comply with
the terms of this Note. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(b) Notwithstanding the foregoing, the right of the Holder to receive payment of
Principal, premium, if any, and Interest on the Note, on or after the respective
due dates set forth herein (including in connection with a Change of Control),
or convert any portion of the Note into shares of Common Stock on the terms and
conditions set forth herein, or to bring suit for the enforcement of any such
right to payment or conversion, shall not be impaired or affected without the
consent of the Holder.

(14) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Note or to enforce the provisions of this Note or
(b) there occurs any bankruptcy, reorganization, receivership of the Company or
other proceedings affecting Company creditors’ rights and involving a claim
under this Note, then the Company shall pay the costs incurred by the Holder for
such collection, enforcement or action or in connection with such bankruptcy,
reorganization, receivership or other proceeding, including, but not limited to,
reasonable attorneys’ fees and disbursements.

(15) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and shall not be construed against any person as the
drafter hereof. The headings of this Note are for convenience of reference and
shall not form part of, or affect the interpretation of, this Note.

 

--------------------------------------------------------------------------------

 

(16) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(17) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Sale Price, the Closing Sale Price, the Redemption Price or the
arithmetic calculation of the Conversion Rate or the Redemption Price, the
Company shall submit the disputed determinations or arithmetic calculations via
facsimile within one (1) Business Day of receipt, or deemed receipt, of the
Conversion Notice or other event giving rise to such dispute, as the case may
be, to the Holder. If the Holder and the Company are unable to agree upon such
determination or calculation of the Redemption Price or the Conversion Rate, as
applicable, within one (1) Business Day of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company and the
Holder shall, within one (1) Business Day thereafter submit via facsimile the
disputed determination of the Closing Sale Price, the Closing Sale Price, to an
independent, reputable investment bank or accounting firm selected by the Holder
and approved by the Company, such approval not to be unreasonably withheld. The
Company, at the Company’s expense, shall cause the investment bank or the
accounting firm, as the case may be, to perform the determinations or
calculations and notify the Company and the Holder of the results no later than
five (5) Business Days from the time it receives the disputed determinations or
calculations. Such investment bank’s or accounting firm’s determination or
calculation, as the case may be, shall be binding upon all parties absent
manifest error.

(18) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with Section
10.3 of the Securities Purchase Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Note, including
in reasonable detail a description of such action and the reason therefore.
Without limiting the generality of the foregoing, the Company will give written
notice to the Holder (i) within one (1) Business Day upon any adjustment of the
Conversion Rate Floor Price, setting forth in reasonable detail, and certifying,
the calculation of such adjustment and (ii) at least ten (10) days prior to the
date on which Holdings closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Change of Control, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

(b) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Note, such payment shall be made in lawful money of the
United States of America by a check drawn on the account of the Company and sent
via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address shall initially be as set
forth in Section 10.3 of the Securities Purchase Agreement); provided that the
Holder may elect to receive a payment of cash via wire transfer of immediately
available funds by providing the Company with prior written notice setting out
such request and the Holder’s wire transfer instructions. Whenever any amount
expressed to be due by the terms of this Note is due on any day which is not a
Business Day, the same shall instead be due on the next succeeding day which is
a Business Day.

(c) Withholding Taxes. All payments made by the Company hereunder shall be made
without withholding for or on account of any present or future taxes (other than
overall net income taxes imposed on the recipient). If any such withholding is
so required, the Company shall make the withholding, pay the amount withheld to
the appropriate authority before penalties attach thereto or

 

--------------------------------------------------------------------------------

 

interest accrues thereon and pay to the recipient such additional amount as may
be necessary to ensure that the net amount actually received by the recipient
free and clear of such taxes (including taxes on such additional amount) is
equal to the amount that the recipient would have received had such withholding
not been made. If the recipient is required to pay any such taxes, penalties or
interest, the Company shall reimburse the recipient for that payment on demand.
If the Company pays any such taxes, penalties or interest, it shall deliver
official tax receipts or other evidence of payment to the recipient on whose
account such withholding was made on or before the thirtieth day after payment.
The Holder agrees to provide, promptly following the Company’s request
therefore, such forms or certifications as it is legally able to provide to
establish an exemption from, or a reduction in, any withholding taxes that might
otherwise apply.

(19) CANCELLATION. After all Principal, accrued Interest and other amounts at
any time owed on this Note have been paid in full, this Note shall automatically
be deemed canceled, shall be surrendered to the Company for cancellation and
shall not be reissued.

(20) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(21) GOVERNING LAW. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of New York.

(22) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

(b) “Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

(c) “Bankruptcy Law” has the meaning assigned to it in Section 4(a)(iv) hereof.

(d) “Beneficial Ownership” has the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Bloomberg” means Bloomberg Financial Markets.

(f) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
to remain closed.

(g) “Calendar Quarter” means each of the period beginning on and including July
1 and ending on and including September 30; and the period beginning on and
including October 1 and ending on and including December 31; the period
beginning on and including January 1 and ending on and including March 31; the
period beginning on and including April 1 and ending on and including June 30.

(h) “CDIs” means CHESS Depositary Interests representing shares of Common Stock
(in the ratio of one (1) share of Common Stock to six (6) CHESS Depositary
Interests).

(i) “Company” has the meaning assigned to it in the introduction hereof.

 

--------------------------------------------------------------------------------

 

(j) “Convertible Securities” means any evidences of Indebtedness, capital stock
(other than shares of Common Stock) or other securities directly or indirectly
convertible into or exchangeable for shares of Common Stock.

(k) “Change of Control” means: (1) the Holdings shall, directly or indirectly,
in one or more related transactions consolidate or merge with or into (whether
or not the Company is the surviving corporation) a Person or Persons (other than
an Affiliate of the Company); provided, however, that the term “Change of
Control” shall not include any consolidation or merger of Holdings where the
stockholders of Holdings immediately prior to the consolidation or merger would
be, immediately after the consolidation or merger, the Beneficial Owner,
directly or indirectly, of shares representing in the aggregate 50% or more of
the combined voting power of the securities of the entity issuing cash or
securities in the consolidation or merger (or of its ultimate the parent entity,
if any), or (2) that Holdings shall, directly or indirectly, in one or more
related transactions sell, assign, transfer, license, convey or otherwise
dispose of all or substantially all of the assets of Holdings to a Person or
Persons (other than an Affiliate of the Company), or (3) a Person or Persons
acting in concert make a purchase, tender or exchange offer that is accepted by
the holders of more than the 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the Person or Persons making or
party to, or associated or affiliated with the Persons making or party to, such
purchase, tender or exchange offer), or (4) any Person (other than the initial
Holder or its Affiliates) or “group” of related Persons, is or becomes the
Beneficial Owner, directly or indirectly, of 50% or more of the Common Stock of
Holdings, or (5) the Company shall, directly or indirectly, in one or more
related transactions consummate a securities purchase agreement or business
combination (including, without limitation, a reorganization, recapitalization,
spin-off) with a Person or Persons, in one or more related transactions, whereby
such Person(s) acquire Beneficial Ownership (without regard to any conversion
limitations or delays on the securities convertible into Common Stock, if any)
of more than 50% of the number of shares of Common Stock issued and outstanding,
or (6) reorganize, recapitalize or reclassify its Common Stock (other than a
stock split, reverse stock split or other transaction contemplated by Section
7(b)), or (7) a majority of the Board of Directors of Holdings are not
Continuing Directors, or (8) the Company shall sell or, other than to a customer
in the ordinary course of business, grant an exclusive license to the Collateral
to another Person.

(l) “Change of Control Notice” has the meaning assigned to it in Section 5
hereof.

(m) “Change of Control Redemption Price” has the meaning assigned to it in
Section 5 hereof.

(n) “Closing Sale Price” means, for any security as of any date, the last
closing bid price and last closing trade price, respectively, for such security,
as reported by Bloomberg (whether or not such security is trading on an Eligible
Market at such time), or, if the market on which the security is trading begins
to operate on an extended hours basis and does not designate the closing bid
price or the closing trade price, as the case may be, then the last bid price or
last trade price, respectively, of such security prior to 4:00:00 p.m., New York
Time, as reported by Bloomberg, or, if the market on which the security is
trading is not the principal securities exchange or trading market for such
security, the last closing bid price or last trade price, respectively, of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the “pink sheets” by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the

 

--------------------------------------------------------------------------------

 

Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder. If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 17. All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.

(o) “Collateral” has the meaning given to such term in the Security Agreement.

(p) “Commission” means the United States Securities and Exchange Commission.

(q) “Common Stock” has the meaning assigned to it in Section 3 hereof.

(r) “Common Stock Buy-In” has the meaning assigned to it in Section 3(c)(ii)
hereof.

(s) “Common Stock Buy-In Price” has the meaning assigned to it in Section
3(c)(ii) hereof.

(t) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(u) “Continuing Director” means, as of any date of determination, any member of
the Board of Directors of Holdings who: (1) was a member of such Board of
Directors on the Issuance Date or (2) was nominated for election or elected to
the Board of Directors with the approval of a majority of the Continuing
Directors who were members of the Board of Directors at the time of such
nomination or election.

(v) “Conversion Amount” has the meaning assigned to it in Section 3(b)(i)
hereof.

(w) “Conversion Date” has the meaning assigned to it in Section 3(c)(i) hereof.

(x) “Conversion Failure” has the meaning assigned to it in Section 3(c)(ii)
hereof.

(y) “Conversion Notice” has the meaning assigned to it in Section 3(c)(i)
hereof.

(z) “Conversion Rate” has the meaning assigned to it in Section 3(b)(ii) hereof.

(aa) “Custodian” has the meaning assigned to it in Section 4(a)(iv) hereof.

(bb) “Discounted Sale Price” has the meaning assigned to it in Section 3(b)(ii)
hereof.

(cc) “Distributed Property” has the meaning assigned to it in Section 7(a)
hereof.

(dd) “DWAC” has the meaning assigned to it in Section 3(c)(i) hereof.

(ee) “Eligible Market” means a national security exchange that has registered
with the Commission under Section 6 of the Securities Exchange Act of 1934.

(ff) “Event of Default” has the meaning assigned to it in Section 4(a) hereof.

 

--------------------------------------------------------------------------------

 

(gg) “Event of Default Notice” has the meaning assigned to it in Section 4(b)
hereof.

(hh) “Event of Default Redemption Notice” has the meaning assigned to it in
Section 4(b) hereof.

(ii) “Event of Default Redemption Price” means a price equal to 100% of the
aggregate Principal amount thereof, plus accrued and unpaid Interest, if any, to
but excluding the Redemption Date.

(jj) “Exchange Act” has means the Securities Exchange Act of 1934, as amended.

(kk) “GAAP” means U.S. generally accepted accounting principles consistently
applied.

(ll) “Holder” has the meaning assigned to it in the introduction hereof.

(mm) “Indebtedness” means (1) all indebtedness for borrowed money, (2) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business), (3) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (4) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (5) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (6) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease, (7)
all indebtedness referred to in clauses (1) through (6) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (8) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (1) through (7)
above.

(nn) “Interest” has the meaning assigned to it in Section 2(a) hereof.

(oo) “Interest Date” has the meaning assigned to it in Section 2(a) hereof.

(pp) “Interest Rate” means six percent (6.0%) per annum.

(qq) “Issuance Date” means February 22, 2016.

(rr) “License Agreements” means (i) the License Agreement, dated as of February
5, 2016, by and among Amgen Inc., Holdings and Solutions and (ii) the Unilife
Product License Agreement, dated as of February 22, 2016, by and among Amgen
Inc., Holdings and Solutions.

(ss) “Lien” means any claim, mortgage, deed of trust, levy, charge, license,
lien, pledge, charge, security interest or other similar encumbrance of any
kind, whether voluntarily incurred or arising by operation of law or otherwise
upon or in any property or assets (including accounts and contract rights) owned
by the Company or any of its Subsidiaries.

 

--------------------------------------------------------------------------------

 

(tt) “Maturity Date” has the meaning assigned to it in Section 1 hereof.

(uu) “Note” has the meaning assigned to it in the introduction hereof.

(vv) “Note Delivery Date” has the meaning assigned to it in Section 3(c)(i)
hereof.

(ww) “Obligations” shall mean and include all loans, advances, debts,
liabilities and obligations, howsoever arising, owed by the Company to the
Holder of every kind and description, now existing or hereafter arising under or
pursuant to the terms of this Note and the other Transaction Documents,
including, all interest, fees, charges, expenses, attorneys’ fees and costs and
accountants’ fees and costs chargeable to and payable by the Company hereunder
and thereunder, in each case, whether direct or indirect, absolute or
contingent, due or to become due, and whether or not arising after the
commencement of a proceeding under the Bankruptcy Code (including post-petition
interest) and whether or not allowed or allowable as a claim in any such
proceeding.

(xx) “Options” means rights, options or warrants to subscribe for, purchase or
otherwise acquire shares of Common Stock or Convertible Securities.

(yy) “OrbiMed Credit Agreement” means that certain Credit Agreement, dated as of
March 12, 2014, by and among Unilife Medical Solutions, Inc., as borrower, and
ROS Acquisition Offshore LP, as lender (as the same may be amended, restated,
supplemented or modified from time to time).

(zz) “Other Notes” has the meaning assigned to it in the introduction hereof.

(aaa) “Permitted Lien” has the meaning ascribed to such term in the Security
Agreement.

(bbb) “Person” means and includes all natural persons, corporations, business
trusts, associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

(ccc) “PIK Interest” has the meaning assigned to it in Section 2(a) hereof.
(ddd) “Principal” has the meaning assigned to it in the introduction hereof.
(eee) “Purchase Rights” has the meaning assigned to it in Section 6 hereof.

(fff) “Redemption Price” means either an Event of Default Redemption Price or
Change of Control Redemption Price.

(ggg) “Register” has the meaning assigned to it in Section 24 hereof.

(hhh) “Security Agreement” means that certain security agreement dated as of the
Initial Closing Date by and among Unilife Corporation and Amgen Inc., pursuant
to which the Notes were secured.

(iii) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Issuance Date by and among Unilife Corporation and
Amgen Inc., pursuant to which the Company issued the Notes.

(jjj) “Share Delivery Date” has the meaning assigned to it in Section 3(c)(i)
hereof.

(kkk) “Solutions” has the meaning assigned to it in the introduction hereof.

 

--------------------------------------------------------------------------------

 

(lll) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(mmm) “Twenty Day VWAP” means, for any security as of any date, the volume
weighted average price of such security during the twenty (20) Trading Days
preceding such date (whether or not such security is trading on an Eligible
Market at such time). If the Twenty Day VWAP cannot be calculated for a security
on a particular date on the foregoing basis, the Twenty Day VWAP of such
security on such date shall be the fair market value as mutually determined by
the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 17. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during the applicable calculation period.

(23) SECURITY. The Notes shall be secured by and to the extent provided in the
Security Agreement.

(24) PERMITTED TRANSFERS. If this Note is transferred pursuant to the terms of
the Securities Purchase Agreement, the Company and any Holder shall comply with
the terms of Section 10.6(b) of the Securities Purchase Agreement.

(25) REGISTERED OBLIGATION. The Company shall establish and maintain a record of
ownership (the “Register”) in which it will register the interest of the initial
Holder and of each subsequent assignee in this Note, and the right to receive
any payments of principal and interest or any other payments hereunder, and any
assignment of any such interest. Notwithstanding anything herein to the
contrary, this Note is intended to be treated as a registered obligation for
federal income tax purposes and the right, title, and interest of the Holder and
its assignees in and to payments under this Note shall be transferable only upon
notation of such transfer in the Register. This Section shall be construed so
that the Note is at all times maintained in “registered form” within the meaning
of Sections 163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code and any
related regulations (or any successor provisions of the Code or such
regulations).

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

UNILIFE CORPORATION

 

 

 

By:

 

/s/ John Ryan

 

 

Name: John Ryan

 

 

Title: Senior Vice President, General Counsel, and Secretary

 

UNILIFE MEDICAL SOLUTIONS, INC.,

 

 

 

By:

 

/s/ John Ryan

 

 

Name: John Ryan

 

 

Title: Senior Vice President, General Counsel, and Secretary

 

note

 

--------------------------------------------------------------------------------

 

EXHIBIT I

UNILIFE CORPORATION

CONVERSION NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO CONVERT THIS NOTE

INTO COMMON STOCK

Reference is made to the Senior Secured Convertible Note due 2023 (the “Note”)
issued to the undersigned by Unilife Corporation (“Holdings”). In accordance
with and pursuant to the Note, the undersigned hereby elects to convert the
Conversion Amount (as defined in the Note) of the Note indicated below into
shares of Common Stock, par value $0.01 per share (the “Common Stock”), of
Holdings as of the date specified below. The undersigned hereby makes the
representations and warranties set forth in Section 5 of the Securities Purchase
Agreement.

 

 

Date of Conversion:

 

 

 

Aggregate Conversion Amount to be converted:

 

 

Please confirm the following information:

 

 

 

Conversion Rate:

 

 

 

Number of shares of Common Stock to be issued:

 

 

 

Common Stock Beneficially Owned:

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

 

Issue to:

 

 

 

 

 

 

 

Facsimile Number:

 

 

 

Authorization:

 

 

By:

 

 

Title:

 

 

Dated:

 

 

 

Account Number:

 

 

(if electronic book entry transfer)

 

 

Transaction Code Number:

 

 

(if electronic book entry transfer)

 

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

Holdings hereby acknowledges this Conversion Notice and hereby
directs                                    , Holdings’ transfer agent (the
“Transfer Agent”), to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated                        
       , 20         from Holdings and acknowledged and agreed to by Transfer
Agent.

 

UNILIFE CORPORATION

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

DM3\4193777.3